Citation Nr: 1607294	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a psychiatric disability, to include depression, adjustment disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1983.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at an October 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The issues of entitlement to service connection for right ear hearing loss, a right ankle disability, hemorrhoids, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear hearing loss is related to service.

2.  Tinnitus is related to service.	


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, a September 2010 VA examination report reveals that the Veteran has been diagnosed as having left ear hearing loss as defined by VA and tinnitus.  See Id.  Thus, current left ear hearing loss and tinnitus have been demonstrated.

The Veteran contends that his current hearing loss and tinnitus are related to exposure to loud noises in service.  Specifically, he has reported that he was exposed to loud noise associated with firearms and while re-fueling aircraft and field artillery (e.g., tanks) without the use of hearing protection.

The Veteran's certificate of discharge from service (DD Form 214) and service personnel records reflect that his military occupational specialty was a unit supply specialist, that his duties included fuel supply, and that he received the Marksman (Rifle-M16A1) badge.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service. Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence). 

The only medical opinion as to the etiology of the Veteran's current left ear hearing loss and tinnitus indicates that these disabilities are related to service.  The audiologist who conducted the September 2010 VA examination opined that it was likely ("as likely as not") that the hearing loss and tinnitus were related to the Veteran's duties in service.  The examiner reasoned that even though pure tone audiograms dated in November 1981, July 1982, and January 1983 were within normal limits, it was known that hearing loss and tinnitus could be caused by excessive, loud noise exposure, and the Veteran had reported being exposed to such noise from artillery and tanks in service.

The September 2010 opinion was based upon an examination of the Veteran and a review of his records and reported history, and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the evidence reflects that the Veteran has current left ear hearing loss and tinnitus, that he was exposed to acoustic trauma in service, and that the current left ear hearing loss and tinnitus are related to that acoustic trauma.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for the currently diagnosed left ear hearing loss and tinnitus are met and service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385. 


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, an October 2010 VA homeless program note includes diagnoses of PTSD and depression, and a May 2013 VA physician progress note includes hemorrhoids as one of the Veteran's active problems.  Also, the Veteran reported during the October 2015 hearing that he has experienced right ankle swelling.  Thus, there is competent evidence of current hemorrhoids and current right ankle and psychiatric disabilities.  Service treatment records include a November 1974 report of treatment for right ankle weakness.  The Veteran contends that he injured his right ankle and began to experience hemorrhoids in service and that he has continued to experience hemorrhoids in the years since service.  Also, he reportedly sought treatment for his ankle within a year following his separation from service.  Service connection is potentially warranted for certain joint disabilities (including arthritis) which are present within a year following active service.

As for the claimed psychiatric disability, the Veteran contends that the disability is related to various stressors that he experienced in service, including witnessing a fellow service member who had stabbed himself in the stomach and being stationed in Korea at the Demilitarized Zone where soldiers were injured and people were run over by tanks.  He reportedly began to experience psychiatric symptoms in service and has continued to experience such symptoms in the years since service.

Hence, there is evidence of current hemorrhoids and current right ankle and psychiatric disabilities, in-service right ankle, hemorrhoid, and psychiatric symptoms, right ankle symptoms within the year following service, and a continuity of hemorrhoid and psychiatric symptomatology in the years since service.  This evidence suggests that the Veteran may have a current right ankle disability, hemorrhoids, and psychiatric disability related to service.  Therefore, VA's duty to obtain examinations as to the nature and etiology of any current right ankle disability, hemorrhoids, and psychiatric disability is triggered.  Examinations are needed to determine whether the Veteran has a current right ankle disability and current hemorrhoids and to obtain medical opinions as to the etiology of any such disabilities and his current psychiatric disability.

The Veteran has reported that while stationed in Korea he entered his room and discovered that his roommate had stabbed himself in the stomach.  This incident occurred sometime within the first month of his service in Korea in the summer of 1976.  Service personnel records reflect that he was en route to Korea in May 1976.
In light of this information, a remand is required to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the claimed in-service stressor in 60-day increments for the entirety of his service in Korea.  See Gagne v. McDonald, 27 Vet. App. 397, 404 (2015).

Also, VA mental health notes dated in December 2012 and August 2013 indicate that the Veteran was applying for Social Security Administration  (SSA) disability benefits for an unspecified disability.  The records related to the SSA's determination have not yet been associated with the file and may be relevant, and therefore should be obtained.

Lastly, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for hearing loss, a right ankle disability, hemorrhoids, and a psychiatric disability, to include the dates of any such treatment. 

The Veteran shall be asked to complete an authorization for VA to obtain all records of his treatment for hearing loss, a right ankle disability, hemorrhoids, and a psychiatric disability from any sufficiently identified private treatment provider.  Attempt to obtain any private treatment records for which a sufficient release is received. 

2.  Obtain all outstanding VA records of treatment, to specifically include:

(a)  all records contained in the Atlanta Vista electronic records system and dated from February through September 2010 and from August 2013 through the present; and
(b)  all records from any other sufficiently identified VA facility. 

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

4.  Prepare a summary of the in-service stressor claimed by the Veteran which involved discovering his roommate after he had stabbed himself in the stomach, to include dates and assigned units.  

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records shall be sent to the JSRRC or other appropriate service department entity to attempt to verify the reported stressor for the entirety of the Veteran's service in Korea in 60-day increments.  All efforts to obtain such verification must be documented in the file.

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current right ankle disability.  All indicated tests and studies shall be conducted.  All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current right ankle disability identified (i.e., any right ankle disability diagnosed since January 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right ankle disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's right ankle weakness in service in November 1974, is related to his reported right ankle injury in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any right ankle disabilities diagnosed since January 2010, the November 1974 record of treatment for right ankle weakness in the Veteran's service treatment records, his reported right ankle injury in service, and his report of having sought treatment for his right ankle within a year of his separation from service.

A complete rationale shall be given for all opinions and conclusions expressed.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hemorrhoids.  All indicated tests and studies shall be conducted.  All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current hemorrhoids identified (i.e., any hemorrhoids diagnosed since January 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hemorrhoids had their onset during service, are related to the Veteran's reported hemorrhoids in service, or are otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any hemorrhoids diagnosed since January 2010, the Veteran's reported hemorrhoids in service, and his reports of hemorrhoids in the years since service. 

A complete rationale shall be given for all opinions and conclusions expressed.

7.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences PTSD.  All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since January 2010 including, but not limited to, depression, adjustment disorder, and PTSD), the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported stressors in service, is related to his reported psychiatric symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since January 2010, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disability diagnosed since January 2010 (including, but not limited to, depression, adjustment disorder, and PTSD), the Veteran's reported stressors in service (including witnessing a fellow service member who had stabbed himself in the stomach and being stationed in Korea at the Demilitarized Zone where soldiers were injured and people were run over by tanks), his reported psychiatric symptoms in service, and his reports of psychiatric symptoms in the years since service. 

A complete rationale shall be given for all opinions and conclusions expressed.

8.  If the additional evidence obtained reflects that the Veteran's right ear hearing loss may have worsened since his September 2010 VA examination or that he has current right ear hearing loss as defined by 38 C.F.R. §3.385, schedule him for a VA audiologic examination.  All indicated tests and studies shall be conducted.  All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right ear hearing loss had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed sensorineural hearing loss), is related to the Veteran's conceded noise exposure in service, or is otherwise the result of a disease or injury in service?

A complete rationale shall be given for all opinions and conclusions expressed.

9.  After completion of the above development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


